408 F.2d 376
George E. McFARLAND, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 26991.
United States Court of Appeals Fifth Circuit.
March 17, 1969.

George E. McFarland, pro se.
Charles L. Goodson, U.S. Atty., Theodore E. Smith, Asst. U.S. Atty., Atlanta, Ga., for appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
This appeal is appropriate for summary disposition pursuant to this Court's local Rule 20.  The district court denied appellant's petition for the writ of habeas corpus on the merits of the petition.  We affirm.


2
Appellant is attacking his confinement in a federal penitentiary, challenging (1) the right of the government to aggregate his sentences to compute his good time allowance; (2) the jurisdiction by which the government arrested him on parole violator's warrant upon release from confinement in a state penitentiary; and (3) the established expiration date of his sentences.


3
Having considered all of appellant's contentions, we find them to be without merit and contrary to the clear language of the statutes (18 U.S.C. 4161, 4164, 4203 and 4205) and established case law.  Buchanan v. Blackwell, 5 Cir. 1967, 372 F.2d 451; Smith v. Blackwell, 5 Cir. 1966, 367 F.2d 539; Brown v. Kearney, 5 Cir. 1962, 302 F.2d 22.


4
The judgment of the district court is affirmed.